Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 2, 2021

                                      No. 04-21-00368-CV

                                       Jeff E. TINDALL,
                                            Appellant

                                                v.

  KAHLIG AUTO GROUP MANAGEMENT LLC, and North Park Lincoln Mercury, Inc.,
                           Appellees

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-20779
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER

          Appellee's motion for extension of time to file its brief is granted. We order appellee's
brief due January 18, 2022.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of December, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court